Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose the underlined limitations of applicants independent claims as shown below.

Independent claim 1. A multi-pack battery system for a mobile platform having an electrical load, a first electric machine, and a second electric machine, the multi-pack battery system comprising: first and second battery packs each having multiple switches, the multiple switches including upper switches and lower switches respectively connected to a positive terminal and a negative terminal of the first and second battery packs, wherein the first and second battery packs each have a first voltage level; and a controller configured to control an ON/OFF state of each of the upper and lower switches of the first and second battery packs in response to input signals to thereby selectively establish: two series charging modes conducted at a second voltage level that exceeds the first voltage level, and in which the first and second battery packs are connected in series, including a first mode in which the first battery pack powers the electrical load and a second mode in which the second battery pack powers the electrical load; three parallel charging modes conducted at the first voltage level, including a third mode in which the first battery pack and the second battery pack are connected in parallel and concurrently charged, a fourth mode in which the first battery pack alone is charged, and a fifth mode in the second battery pack alone is charged, wherein either or both of the first or second battery packs powers the electrical load during the fourth mode and the fifth mode; and three propulsion modes conducted at the first voltage level in which torque from the first and/or second electric machine propels the mobile platform, including a sixth mode in which the first and second battery packs are connected on parallel to concurrently energize one or both of the electric machines, a seventh mode in which the first battery pack alone is used to energize one or both of the electric machines, and an eighth mode in which the second battery pack alone is used to energize one or both of the electric machines.

Independent claim 9. An electric powertrain system for a mobile platform having a front drive axle and a rear drive axle, the electric powertrain system comprising: a first power inverter module ("PIM") and a second PIM; an electrical load; front and rear rotary electric machines connected to a respective one of the first PIM and the second PIM, and each having a rotor respectively connected to the front drive axle and the rear drive axle; a first battery pack having positive and negative terminals, and having upper switches and lower switches respectively connected to the positive and negative terminals of the first battery pack; a second battery pack having positive and negative terminals, and having upper switches and lower switches respectively connected to the positive and negative terminals of the second battery pack; wherein each of the first and second battery packs has a first voltage level; and a controller configured to control an ON/OFF state of each of the upper and lower switches of the first and second battery packs in response to input signals to thereby selectively establish: two series charging modes each conducted at a second voltage level that is at least twice the first voltage level, and in which the first and second battery packs are connected in series, including a first mode in which the first battery pack powers the electrical load and a second mode in which the second battery pack powers the electrical load; three parallel charging modes each conducted at the first voltage level, including a third mode in which the first battery pack and the second battery pack are connected in parallel and concurrently charged, a fourth mode in which the first battery 18P046348-US-NP pack alone is charged, and a fifth mode in the second battery pack alone is charged, wherein either or both of the first or second battery packs powers the electrical load during the fourth mode and the fifth mode; and three propulsion modes conducted at the first voltage level in which torque from one or both of the rotary electric machines propels the mobile platform, including a sixth mode in which the first and second battery packs are connected in parallel and concurrently energize one or both of the rotary electric machines, a seventh mode in which the first battery pack alone is used to energize one or both of the electric machines, and an eighth mode in which the second battery pack alone is used to energize one or both of the electric machines.

Independent claim 18. An electric powertrain system for a mobile platform having a front drive axle and a rear drive axle, the electric powertrain system comprising: a first power inverter module ("PIM") and a second PIM; an electrical load; front and rear rotary electric machines connected to a respective one of the first PIM and the second PIM, and each having a rotor respectively connected to the front drive axle and the rear drive axle; a first battery pack having positive and negative terminals, and having upper switches and lower switches respectively connected to the positive and negative terminals of the first battery pack; 20P046348-US-NPa second battery pack having positive and negative terminals, and having upper switches and lower switches respectively connected to the positive and negative terminals of the second battery pack, wherein each of the first and second battery packs has a first voltage level; and a controller configured to control an ON/OFF state of each of the upper and lower switches of the first and second battery packs in response to input signals to thereby selectively establish: a series charging mode conducted at a second voltage level that exceeds the first voltage level and in which the first and second battery packs are connected in series, and in which the first and second battery packs power the electrical load; three parallel charging modes each conducted at the first voltage level, including a third mode in which the first battery pack and the second battery pack are connected in parallel and concurrently charged, a fourth mode in which the first battery pack alone is charged, and a fifth mode in the second battery pack alone is charged, wherein either or both of the first or second battery packs powers the electrical load during the fourth mode and the fifth mode; a series propulsion mode as sixth mode in which the first and second battery packs are connected in series to concurrently energize one or both of the electric machines at the second voltage level, wherein in the series propulsion mode torque from one or both of the rotary electric machines propels the mobile platform; and two single-pack propulsion modes conducted at the first voltage level in which torque from one or both of the rotary electric machines propels the mobile platform, including a seventh mode in which the first battery pack alone is used to energize one or both of the electric machines, and an eighth mode in which the second battery pack alone is used to energize one or both of the electric machines.



Closest Prior Art
The closest prior art of record is US 2019/0165713 A1 to Namuduri et al.  Namuduri discloses a vehicle charging controller 20 programmed to command switching devices 138/140.  Namuduri discloses first and second rechargeable energy storage devices 30/32 that can be connected in series or parallel (Para. 0040).  Namuduri et al. discloses 3 different operating modes which applicant discloses eight different operating modes.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY LYNN JOHNS whose telephone number is (313)446-4852. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on 3032974337 or 5712726698. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HILARY L JOHNS/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JOHN D WALTERS/Primary Examiner, Art Unit 3618